Case 1:03-md-01570-GBD-SN Document 5808 Filed Wis

PO
ASS

     

6
tay

 
 

UNITED STATES DISTRICT COURT “SS
SOUTHERN DISTRICT OF NEW YORK

 

In re Terrorist Attacks on September 11, 2001
ECF Case

 

This document relates to: 15-cv-9903 (GBD)(SN)

Thomas Burnett, Sr., et al. v. The Islamic ECF Case

Republic of Iran, et al.

 

 

 

 

ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS ON BEHALF OF
BURNETTARAN PLAINTIFFS IDENTIFIED AT EXHIBITS A AND B

(BURNETT / IRAN XIX)

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibits A and B to this Order, plaintiffs in Thomas Burnett, Sr., et al. v. The Islamic Republic of
Tran, et al., Case No. 15-cv-9903 (GBD)(SN), who are each a spouse, parent, child, or sibling (or
the estate of a spouse, parent, child, or sibling) of a victim killed in the terrorist attacks on
September 11, 2001 (as identified on Exhibit A), or the estate of an individual who was killed in
the terrorist attacks on September 11, 2001 (as identified on Exhibit B), and the Judgment by
Default for liability only against the Islamic Republic of Iran, the Islamic Revolutionary Guard
Corps, and the Central Bank of the Islamic Republic of Iran (collectively, the “Iran Defendants’’)
entered on January 31, 2017 (15-cv-9903, ECF No.85), together with the entire record in this case,
it is hereby;

ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants;

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf

of the Plaintiffs in Thomas Burnett, Sr., et al. v. The Islamic Republic of fran, et al., Case No. 15-

    
 

 
Case 1:03-md-01570-GBD-SN Document 5808 Filed 01/31/20 Page 2 of 3

t™
cv-9903 (GBD)(SN), as identified in the attached Exhibit A, who are each a spouse, parent, child,

or sibling (or the estate of a spouse, parent, child, or sibling) of individuals killed in the terrorist
attacks on September 11, 2001, as indicated in Exhibit A, and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,
as set forth in Exhibit A; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf
of the Plaintiffs in Thomas Burnett, Sr., et al. v. The Islamic Republic of Iran, et al., Case No. 15-
cv-9903 (GBD)(SN), as identified in the attached Exhibit B, who are each the estate of a victim of
the terrorist attacks on September 11, 2001, as indicated in Exhibit B, and it is

ORDERED that Plaintiffs identified in Exhibit B are awarded: compensatory damages for
decedents’ pain and suffering in an amount of $2,000,000 per estate, as set forth in Exhibit B;, and
it is

ORDERED that Plaintiffs identified in the expert reports attached as Exhibit C to the
Declaration of John M. Eubanks, dated January 22, 2020 (and identified in Exhibit B), are awarded
economic damages as set forth in Exhibit B and as supported by the expert reports and analyses
submitted as Exhibit C of the Eubanks Declaration, and it 1s

ORDERED that Plaintiffs identified in Exhibits A and B are awarded prejudgment interest
of 4.96 percent per annum, compounded annually, running from September 11, 2001 until the date
of judgment; and it is

ORDERED that Plaintiffs identified in Exhibits A and B may submit an application for

punitive damages, economic damages, or other damages (to the extent such awards have not

 

 
Case 1:03-md-01570-GBD-SN Document 5808 Filed 01/31/20 Page 3 of 3

previously been ordered) at a later date consistent with any future rulings made by this Court on
this issue, and it is

ORDERED that the remaining Burnett/Iran Plaintiffs not appearing on Exhibits A or B,
may submit in later stages applications for damages awards, and to the extent they are for solatium
or by estates for compensatory damages’ for decedents’ pain and suffering from the September 11

attacks, they will be approved consistent with those approved herein for the Plaintiffs appearing

on Exhibits A and B.

 

Dated: New York, New York SQ-QRDERED: |
a 20 in an 06 7520 6 a) ud i
R _ DANIELS

 

Sore tes District Judge

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00°000°000'9L $
00°000°00S‘8 $ PIO oq sejsnoq{ —— SefOydIN Ould uesng} 6
00°000°00S‘°Z1 $ | _asnodg} yo1g-o199ng a OLE IN| Wald Peso ydasor| 8
00°000°00S'°8 $ PHYO] Yld-o1ong oe} oyjouuroy Wd PIPMSO ydosot| 1
00':000°0ST'p $}  Suriqis restjod ereqieg oquioyeg query} 9
00'000°00S‘ZI_ $ }  esnodg ueyos ‘q{ — uoorneyW| IL UeYyooy ‘f WRITE | S
00°000°00S°8 $ PHYO ueyoo Vv jorueq) “If urydsoJA, T WITT, 7
00°000‘00S°8 $ PIED uRyso 9 UAE) If UrYyoo|, ‘f weITM| €
00°000°00S'°8 $ PHYO} vanequosiny mepy| = woqney urneqyosity Aug piemoH| Z
00°000'0S7'r $} suTaIS Soqlog purynsny wRYOY.)-$9qI0f sox [PC] |
~
=
< >
er wz aINV Vv
OB aINVN aINVN aINVN @ | awwNasv1 WYN aINVN
WALLV' TOS o> LSV1 a 1adIN ISM | 3B} i caqqoaa aIddIN LSUIT | 3
SE |AALINIV Td | SHLNIV Td |AaLLNIV Td | INAGdOaG | LNAGADAG
He
re
°
V LSIHXa

 

TjoT abd OZ/TE/TO Paid T-808G JUstUNI0G NS-G89-0ZSTO-PWEO:T aseD

 
 

 

 

00°61 L‘O8T‘16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$
OO'FIL'FS6OL $ | OO'FIL S68 § 00'000°000°7 _ $ MO|SEZ ea]! OT
OO'89TI8S°S $§ | OO8ITI8S9O ¢ 00°000°000°7 $ OZZTY yuely uyof) 6
OO'CZEBSSV IT $ | OOTZE8S8S =F 00'000°000°7 $ fled ndiq| 8
OO P8T6rLOL $ | OOFRI6FI'S $ 00°000°000°7 $ ye Bu0AH aA] L
000000007 = $ 00°000‘000°7 $ BIION uuy ouneyq] 9
00°000°000°7 —$ 00°000°000°7 $ uesIoy| w Aywo10d | ¢
OO'LSL°Z88°8 = $ | OOLSL°T889 § 00'000°000°7 $ BUIps|| [resiqy| +
OO'PIO'86EOI $ | OOFPTO’86E'S $ | CO'OOD'D00'T $ [oueg yore douaHay | ¢
OO'09S‘OSE'bZ $ | OO'O9S‘9SE'7Z $ 00°000°000°7 $ ado Joey ydesor) Z
00'000°000° = $ 00°000°000°7 $ ueyq Ty uesng]} |
GagTvMV
a On Lao AV SSOT ATSQOIARAd | ONWAAAAAS | Z| AWN SVT anaany WIAWN LSad
inawoaar OWNONODA | ONRAAAOS NV NIivd = S.INAGCAIA S.INIQID AG S.LNAGHOA | 3
AVN TVLOL INaAqGaDAG GNV Nivd INAGADAd | & 11/6 1/6 11/6
LINAGHOaG
@ LIGMHXa

 

TjoT a6ed OZ/TE/TO Palla Z-808G JustuND0q +=NS-Gg5-0/STO-PW-EO:T aseg

 
